MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                               FILED
this Memorandum Decision shall not be                                            Mar 29 2019, 9:22 am
regarded as precedent or cited before any
                                                                                     CLERK
court except for the purpose of establishing                                     Indiana Supreme Court
                                                                                    Court of Appeals
the defense of res judicata, collateral                                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
VONDERHEIDE & KNECHT, P.C.                               Attorney General of Indiana
Lafayette, Indiana                                       Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         March 29, 2019
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of A.J. and A.H.                            18A-JT-2592
(Minor Children),                                        Appeal from the Tippecanoe Superior
      and                                                Court
                                                         The Honorable Bradley K. Mohler,
S.H. (Mother),                                           Special Judge
Appellant-Respondent,                                    Trial Court Cause Nos.
                                                         79D03-1802-JT-34
        v.                                               79D03-1802-JT-35

The Indiana Department of
Child Services,
Appellee-Petitioner.



Bailey, Judge.
Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019                     Page 1 of 13
                                               Case Summary
[1]   S.H. (“Mother”) appeals the trial court judgment terminating her parental rights

      to A.J. and A.H. (“Children”). She raises one issue on appeal: whether the

      trial court clearly erred when it held that termination of her parental rights was

      in Children’s best interests.

[2]   We affirm.



                                Facts and Procedural History
[3]   Mother and C.J. are the parents of A.J., who was born on March 10, 2010.

      Mother and J.H. are the parents of A.H., who was born on February 11, 2015.1

      On May 12, 2016, the Indiana Department of Child Services (“DCS”) received

      a report that Mother and J.H. were allowing Children to be exposed to

      substance abuse. On June 7, 2016, DCS filed a Petition alleging Children were

      Children in Need of Services (“CHINS”) because (1) Children previously had

      been the subject of a CHINS action due to exposure to substance use, which

      was closed in March of 2016; (2) A.J. tested positive for methamphetamine on

      June 1, 2016; and (3) Mother refused to submit to a drug screen or initially

      produce Children for drug screening. Appealed Order at 5.2 Children were




      1
          Neither Father, whose parental rights were also terminated, actively participates in this appeal.
      2
        The Appealed Order consists of two termination orders, one regarding A.J. and the other regarding A.H.
      However, the orders are identical in all relevant respects. Therefore, for ease of reference, we cite only to the
      termination order regarding A.J.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019                          Page 2 of 13
      removed from the home and adjudicated CHINS on November 2, 2016, based

      on the allegations in the CHINS petition and the fact that Mother temporarily

      had removed Children and traveled to Florida without DCS permission. In its

      November 16, 2016, dispositional decree and accompanying Parental

      Participation Order the trial court ordered Mother to do the following, among

      other things:

              Attend all hearings, visitations, and appointments; contact DCS
              at least twice per month; obtain and maintain safe housing for
              Children; not allow anyone to reside in her home without
              permission of DCS; allow DCS home visits; refrain from
              possessing or using controlled substances and alcohol; submit to
              random drug screens; obtain a stable source of income; follow all
              recommendations resulting from service provider assessments or
              evaluations; participate in case management and therapy and
              follow all recommendations; and provide DCS with
              documentation regarding compliance with court orders.


      Ex. Vol. I at 148-50.

[4]   DCS filed petitions to terminate Mother’s parental rights to Children on

      February 26, 2018. A termination hearing was held on July 20 and July 27, and

      on September 10, 2018, the trial court issued its order terminating Mother’s

      parental rights to Children. That order stated, in relevant part:

                                                      ***


                                              Findings of Fact


                                                      ***

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 3 of 13
        3. That once [Children were] removed, the Parents failed to
        comply with the terms of the Disposition Order and failed to
        make significant and lasting progress toward the case goals, as
        the Mother continued to use drugs, failed to comply with all
        services, failed to submit to all drug screens, failed to participate
        in services, and failed to attend the TPR fact-finding hearing; …
        In support thereof, the Court specifically notes:


        a. The DCS filed a Show Cause against the Mother on
        December 17, 2016, alleging the Mother tested positive for
        methamphetamine and failed to submit to all random drug
        screens. Exhibit l.


                                                ***


        k. The Mother filed and obtained an Order for Protection against
        [J.H.] in 79D03-l710-PO-000675 and then asked for the Order of
        Protection to be dismissed. Exhibit 13.


                                                ***


        4. That Kathleen Carmosin, a therapist and LCSW with
        Wabash Valley, testified that the domestic violence between the
        Mother and [J.H.] and the Mother’s drug use negatively
        impacted the children; that the Mother’s visits were suspended in
        April 2018 due to the Mother’s suicidal threats and her threats to
        service providers; that while the Mother made progress at times,
        such progress was not sustained and the Mother was unable to
        ensure the children’s safety; and that the Parents had not shown
        consistency. Ms. Carmosin did not recommend visits (with
        [Children] and Mother) until the Mother could maintain her own
        mental health and then work on family therapy to develop a
        healthy, trusting relationship. Exhibit 21.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 4 of 13
        5. That Shannon Gilles, a case manager with PAKT, testified
        that she briefly worked with the Mother in 2018, but had no
        contact with her after she no-showed [for] an appointment on
        June 20, 2018.


                                                ***


        7. That Carol Mullen, a former FCM with the DCS, testified
        that the Mother completed some services but was not stable. …


        8. That John Catron, a licensed mental health counselor and
        licensed substance abuse counselor with Bauer Family
        Resources, testified that he worked with the Mother; that she was
        not engaged; that she was not likely to overcome her addiction
        issues; and that she was removed from their program because of
        lack of attendance. The Mother successfully completed a
        program in January 2018 but was referred back to the program in
        May 2018 after she relapsed. His May 2018 progress report
        indicated that the Mother had “lost motivation for recovery.”
        Exhibit 22.


        9. That Jenny Cahoon, a home[-]based case manager with
        HGCF, testified that she worked with the Mother during the
        prior and current cases; that the Mother had sporadic
        participation; that the Mother made progress in 2017; that the
        Mother admitted to relapsing in 2018; that the Mother admitted
        to using a clean-out kit to help her pass drug screens; that the
        Mother stated she wanted to stay with [J.H.]; and the Mother
        stated she would do heroin until she died. Additionally, the
        Mother threatened the FCM and service providers. Exhibit 16.


                                                ***




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 5 of 13
        11. That Dorothy Rausch, CASA, testified that the Parents had
        not shown long-term stability or progress; that the children were
        bonded with the foster parents and were thriving in foster care;
        and that termination of parental rights was in the best interests of
        the children.


        12. That Harold Daniels, a home-based case manager with
        HGCF, testified that … [J.H.] appeared at the Mother’s house on
        January 18, 2018[, that he] believed the Mother and [J.H.] were
        together (in violation of an Order of Protection)[,] and [that] he
        heard them talking about the Mother failing a drug screen.


        13. That Crystal Denison, a social worker with PAKT, testified
        that she worked with the Mother in 2018 but that her sessions
        were suspended because of attendance issues.


        14. That Monica Lee, a visitation supervisor with Wabash
        Valley, testified that the Mother was engaged and doing well in
        late 2017; that the Mother admitted to relapsing; and that the
        Mother’s visits were stopped because she was a safety risk to the
        children.


                                                ***


        16. That the Mother testified that she last used drugs (heroin) in
        July 2018; that she had not recently visited with the children; and
        that she was not employed and had no income.


        17. That Ashley Rayburn, the FCM with DCS, testified that
        [Children were] never returned to the Parents after [their]
        removal; that [A.J.] has been out of the home for 40 of the last 48
        months between the two cases [and that [A.H.] has been in his
        current placement since January 2017 (Appealed Order at 31)];
        that [Children have] been in [their] current placement since

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 6 of 13
        January 2017; that the Mother did not attend all appointments;
        that the Mother did not pass all of her drug screens; that the
        Mother did well during a portion of 2017; that the Mother
        relapsed in 2018; … that the Parents cannot provide a safe and
        stable environment for [Children]; that she has no providers
        willing to work with the Parents and has exhausted all options;
        that it is in [Children’s] best interests that parental rights be
        terminated; and that it is in [Children’s] best interests that [they]
        be adopted.


        18. That the Mother failed drug screens on various occasions,
        testing positive for methamphetamine on December 6, 2016;
        positive for morphine on March 28, 2018; positive for morphine
        on May 17, 2018; positive for methamphetamine, fentanyl,
        norfentanyl, and morphine on May 23, 2018; positive for
        methamphetamine on May 24, 2018; positive for morphine on
        May 29, 2018; positive for fentanyl, norfentanyl, and morphine
        on May 30, 2018; and positive for methamphetamine and
        methadone on June 15, 2018. Exhibits 26, 27.


        l9. That [Children] remain in foster care placement and [are]
        thriving in such placement.


        20. That the DCS’[s] permanency plan is for [Children] to be
        adopted by the foster parents.


                                                ***


                                      Conclusions of Law


        3. That there is a reasonable probability that the conditions
        resulting in the removal of [Children] from the home will not be
        remedied. [Children were] removed from the home due to the
        Mother’s situation and substance abuse issues. The Mother

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 7 of 13
        failed to make consistent or continued progress; failed to remain
        drug-free; failed to fully participate in services; failed to attend all
        visitations with [Children]; and failed to appear at the
        termination of parental rights hearing.


                                                ***


        CASA testified at the TPR hearing and recommended that the
        Parents’ rights be terminated.


        The FCM testified at the TPR hearing and recommended that the
        Parents’ rights be terminated.


                                                ***


        In summary, the record contains no evidence that the Parents
        participated in the CHINS case in a consistent and sustained
        way, made any lasting changes to his/her behavior, or prepared
        himself/herself to successfully parent [Children], satisfying I.C. §
        31-35-2-4(b) (2) (B) (I).


        4. That there is a reasonable probability that continuation of the
        parent-child relationship will pose a threat to the well-being of
        [Children]. …


        5. That it is in [Children’s] best interests that the parent-child
        relationship[s] be terminated. …


        6. That there is a satisfactory permanency plan for [Children],
        i.e., adoption. …


Appealed Order at 6-17. Mother now appeals.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 8 of 13
                                 Discussion and Decision
                                        Standard of Review
[5]   Mother maintains that the trial court’s order terminating her parental rights was

      clearly erroneous. We begin our review of this issue by acknowledging that

      “[t]he traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.”

      Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

      Ct. App. 1996), trans. denied. However, a trial court must subordinate the

      interests of the parents to those of the child when evaluating the circumstances

      surrounding a termination. Schultz v. Porter Cty. Off. of Family & Children (In re

      K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

      relationship is proper where a child’s emotional and physical development is

      threatened. Id. Although the right to raise one’s own child should not be

      terminated solely because there is a better home available for the child, parental

      rights may be terminated when a parent is unable or unwilling to meet his or

      her parental responsibilities. Id. at 836.


[6]   Before an involuntary termination of parental rights can occur in Indiana, DCS

      is required to allege and prove, among other things:

              (A) that one (1) of the following is true:


                                                  ***




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 9 of 13
             (iii) The child has been removed from the parent and has
             been under the supervision of a local office or probation
             department for at least fifteen (15) months of the most recent
             twenty-two (22) months, beginning with the date the child is
             removed from the home as a result of the child being alleged
             to be a child in need of services or a delinquent child;


        (B) that one (1) of the following is true:


                 (i) There is a reasonable probability that the
                 conditions that resulted in the child’s removal or the
                 reasons for placement outside the home of the
                 parents will not be remedied.

                 (ii) There is a reasonable probability that the
                 continuation of the parent-child relationship poses a
                 threat to the well-being of the child.

                 (iii) The child has, on two (2) separate occasions,
                 been adjudicated a child in need of services.

                                                ***


        (C) [and] that termination is in the best interests of the child . . . .


Ind. Code § 31-35-2-4(b)(2). DCS need establish only one of the requirements

of subsection (b)(2)(B) before the trial court may terminate parental rights. Id.

DCS’s “burden of proof in termination of parental rights cases is one of ‘clear

and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re G.Y.), 904

N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 10 of 13
[7]   When reviewing a termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Off. of

      Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

      denied. Instead, we consider only the evidence and reasonable inferences that

      are most favorable to the judgment. Id. Moreover, in deference to the trial

      court’s unique position to assess the evidence, we will set aside the court’s

      judgment terminating a parent-child relationship only if it is clearly erroneous.

      Judy S. v. Noble Cty. Off. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999). trans. denied.


[8]   Here, in terminating Mother’s parental rights, the trial court entered specific

      findings of fact and conclusions thereon. When a trial court’s judgment

      contains special findings and conclusions, we apply a two-tiered standard of

      review. Bester v. Lake Cty. Off. of Family & Children, 839 N.E.2d 143, 147 (Ind.

      2005). First, we determine whether the evidence supports the findings and,

      second, we determine whether the findings support the judgment. Id.

      “Findings are clearly erroneous only when the record contains no facts to

      support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

      102 (Ind. 1996). If the evidence and inferences support the trial court’s

      decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[9]   Mother does not challenge any of the trial court’s relevant findings of fact.

      Rather, she contends that the trial court erred in its conclusions of law. As to

      the latter, she does not challenge the trial court’s conclusions that she has failed

      to remedy the conditions that resulted in Children’s removal and that there is a

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 11 of 13
       reasonable probability that the continuation of the parent-child relationship

       poses a threat to the well-being of Children. Rather, she alleges only that the

       trial court erred in concluding that termination is in the best interests of

       Children.


                                               Best Interests
[10]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Off. of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224. Such evidence, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. L.S. v. Ind. Dep’t of Child Servs. (In re

       A.D.S.), 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[11]   The trial court concluded that the conditions resulting in Children’s removal

       will not be remedied, and Mother does not challenge that conclusion. In


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 12 of 13
       addition, the evidence supports the following findings: Mother has a historic

       and current inability to maintain a consistent source of income, a safe home

       free from drug use, and adequate supervision; Mother historically and currently

       uses illegal substances; Mother failed to participate consistently in services

       ordered by the trial court; and both the FCM and the CASA recommended that

       Mother’s parental rights be terminated. Those findings support the trial court’s

       conclusion that termination is in Children’s best interests. See, e.g., In re A.D.S.,

       987 N.E.2d at 1158-59. Mother’s contentions to the contrary are simply

       requests that we reweigh the evidence, which we cannot do. In re D.D., 804

       N.E.2d at 265.


[12]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2592 | March 29, 2019   Page 13 of 13